986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.BOATEL INDUSTRIES, Appellant/Cross-Appellee,v.Joseph R. MATTIOLI and, Mattco, Inc., Appellees/Cross-Appellants.MATTCO, INC., Cross-Appellant,v.BOATEL INDUSTRIES, Cross-Appellee.
Nos. 91-2534, 91-2762.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 9, 1992.Filed:  February 22, 1993.

Before JOHN R. GIBSON, Circuit Judge, LAY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Boatel Industries, Inc. appeals from a judgment of the district court arising out of a controversy over a special edition Bluewater yacht which Boatel built.  Joseph R. Mattioli and Mattco, Inc., purchasers of the boat, brought the action and cross-appeal.  In this diversity case there are numerous issues concerning whether there was an express warranty, a breach of an express warranty, a breach of an implied warranty of merchantability, and whether there was a valid revocation of acceptance.  The parties also raised issues relating to the district court's rulings on consequential and incidental damages, responsibility for storage costs of the boat, the amount of time permissible for Boatel to cure defects in the boat, and the ultimate success of those cures.  We heard oral argument and, as it appeared that the district court had denied without prejudice a Rule 60(b) motion because of the pendency of the appeal, we remanded the case for ruling on a new Rule 60(b) motion.  We have just received a copy of the district court's ruling denying the new motion.


2
This court has carefully considered the briefs filed by the parties and heard oral argument.  We have reviewed questions of law de novo as required by  Salve Regina College v. Russell, 111 S. Ct. 1217, 1221 (1991).  We conclude that there are no errors of law and that no findings of fact are clearly erroneous.  As this is a diversity case, little is to be gained by a detailed opinion.  We affirm the judgment of the district court.  See 8th Cir.  R. 47B.


3
A true copy.

Attest:

4
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.